Title: To George Washington from John Hancock, 9 October 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Octr 9th 1776.

The enclosed Resolves, which I do myself the Honour to forward, will inform you of the ample Provision the Congress have made for the Support of both Officer and Soldier who shall enter into the Service during the War. The Pay of the former is considerably increased, and the latter is to receive annually a compleat Suit of Cloaths, or in Lieu thereof, the Sum of twenty Dollars, should he provide the Suit for himself. This additional Encouragement, besides the twenty Dollars Bounty and fifty Acres of Land formerly granted, the Congress expect, will be the Means, (if any Thing can) of engaging the Troops during the War.
The Importance, and indeed the absolute Necessity of filling up the Army, of providing for the Troops, and engaging them during the War, having induced Congress to come to the enclosed Resolves, in Obedience to their Commands, I am preparing to forward them with all possible Expedition to the several States.
Your Letters to the 5th of October have been duely received and laid before Congress. I shall immediately transmit all such Resolves which may hereafter be passed, and Ways relative to your Department, or necessary for your Information. I have the Honour to be, with every Sentiment of Respect, & Esteem Sir, your most obed. & very hble Servt

John Hancock Presidt


The several Resolves go to the States this day by Express.


